Citation Nr: 1719723	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  15-29 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to November 1958.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In March 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In June 2016, the Board remanded the case for further development.  The case has since been returned to the Board for further appellate review.  However, as will be discussed below, the Board must remand this case again because the file does not reflect substantial compliance with the prior remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2016, the Board remanded the case to obtain an opinion addressing the combined impact of the Veteran's service-connected disabilities.  The Board directed that the examiner indicate how the Veteran's service-connected disabilities alone affected his employability and to indicate whether there was any form of employment that the Veteran could perform, and if so, what type.

Following the remand, the Veteran was provided VA audiological and dermatology examinations and a VA social industrial survey completed by a psychologist in October 2016.  While the examiners addressed the Veteran's functional impairments due to his individual service-connected disabilities, none of the examiners addressed the combined impact of the Veteran's service-connected disabilities on his ability to work.  Nor did the examiners indicate whether there was any form of employment that the Veteran could perform, and if so, what type.  Indeed, the October 2016 VA psychologist stated that it is beyond the scope of her expertise to comment on the impact the Veteran's other service-connected disabilities.  Therefore, the Board finds that a remand is necessary to obtain an adequate VA examination in compliance with the directives of the June 2016 Board remand. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should schedule the Veteran for a VA examination to determine the combined effects of his service-connected disabilities and any resulting occupational impairment.

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.

The ultimate purpose of the VA examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work, without regard to his age or nonservice-connected disabilities. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

A written copy of the report should be associated with the electronic claims folder.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




